Title: To George Washington from David Plunket, 7 August 1793
From: Plunket, David
To: Washington, George



Sir
Baltimore August 7th 1793

The office of Surveyor of this Port haveing become vacant by the death of Colonel Ballard, I take the liberty of recommending to your consideration in the appointment to be made, Mr John H. Purviance son of the late Mr Samuel Purviance of this town—The essential services rendered by his Father in the late revolution—The severe reverse of fortune he experienced, and the Unhappy circumstances attending his Death, will I am persuaded have some weight in your determination—Permit me Sir to inform you and assure you most Solemnly, that Mr Purviance’s principles and talents have secured the esteem of his fellow Citizens—his Character is unspotted—His education has been liberal—He possesses considerable commercial Information, and is Completely Master of the French language, which in the present Situation of our Trade is of Importance. Mr Purviance has been established in business for some time past at Norfolk, But has not been Successfull. he is now on a voyage to the West Indies and is very shortly expected. Should he be nominated—a person in every respect qualified will act for him untill he arrives—A long and intimate acquaintance with Mr Purviance has given me an opportunity of knowing his worth, being without any other source then his Industry and Talents, and haveing three Sisters depending on him for Support. I cou’d not forbear makeing the present application—more particularly as I have been urged to it by a number of Citizens, who have the Honor of being personally known to you I entreat Sir you will pardon the Liberty I have taken, and that you will consider me as acting from Motives pure and disinterested. I have the Honour to be—With sincere attachment & Respect Sir, Your obedt Servt

David Plunket

